—Case held, decision reserved and matter remitted to Erie County Supreme Court to formulate findings of fact. Denman, J., not participating. Memorandum: We cannot determine on this record whether the judgment denying a divorce to plaintiff was based upon a failure of proof or the exercise by the trial court of its discretion under the Hessen doctrine (Hessen v Hessen, 33 NY2d 406). An intelligent judicial review of the *857decision of the trial court cannot be had in the absence of findings essential to the trial court’s decision (CPLR 4213, subd [b]; Matter of Gray v Rose, 30 AD2d 138, 142; Conklin v State of New York, 22 AD2d 481, 485). The trial court shall state the facts it deems essential in support of its determination. (Appeal from judgment of Erie Supreme Court—divorce.) Present—Marsh, P. J., Moule, Dillon, Denman and Schnepp, JJ.